Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/16/22.  Claims 1-15 are cancelled and claims 16-35 are added.  Claims 16-35 are pending.
The previous 112 second paragraph, 102 and 103 rejections are withdrawn due to the amendment.  New ground of rejection is as followed.
Claim Rejections - 35 USC § 103

Claims 16-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue ( 4645672).
For claims  16,29, Inoue discloses a method of making a dough comprising the steps of adding gamma glutamyl transferase to a dough and making the dough by sponge and dough method or straight dough method.  The preamble of improving extensibility does not limit the claim because the body of the claim does not depend on the preamble for completeness.  Inoue discloses the step of adding the gamma glutamyl transferase and making the dough.  Transpeptidase and transferase are the same as they both decompose glutathione.
For claim 21, Inoue discloses making bread from the dough.
For claim 17, Inoue discloses wheat flour.
For claim 24, the property is inherent because Inoue discloses treatment with gamma glutamyl transferase.
For claim 25, Inoue discloses further adding enzyme preparation such as phospholipase.
For claim 32, Inoue discloses premix comprising flour mix and gamma glutamyl transpeptidase.
For claim 35, Inoue discloses further adding enzyme preparation such as phospholipase.
( see col. 1 line 43 through col. 2 line 68, col. 3)
Inoue does not disclose the sequence as in claims16,18-21,29-31,32-34, the amount as in claim 22, adding glutathione as in claim 23 and the type of bread as in claims 26,28.
It would have been an obvious matter of preference to make any type of bread including flat bread , pita, tortilla etc…  Inoue discloses the amount of enzyme can vary.  It would have been within the skill of one in the art to determine the optimum amount depending on the extent of enzyme activity wanted in the dough.  The amount is a result effective variable that can readily be determined through routine experimentation.  Inoue discloses adding reducing agent.  Glutathione is a well-known reducing agent.  It would have been obvious to one skilled in the art to use a known additive for its art-recognized function.  Since the enzyme disclosed in Inoue is the same enzyme as claimed.  It is expected the amino acid sequence has the sequence id as claimed.  Any minor difference is not deemed patentably significant because the enzyme performs the same function.
Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that Inoue does not disclose the sequence id as claimed.  However, Inoue discloses the same enzyme.  Thus, it is obviously inherent the sequence ID is the same as claimed in absence of evidence showing otherwise.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 19, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793